United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2198
                        ___________________________

                                  Pamela L. Jones

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Carolyn W. Colvin, Acting Commissioner of the Social Security Administration

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                          Submitted: February 10, 2015
                             Filed: March 3, 2015
                                 [Unpublished]
                                ____________

Before MURPHY, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Pamela L. Jones appeals the district court’s1 order affirming the denial of
disability insurance benefits. Liberally construing Jones’s brief, she appears to

      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska, now retired.
challenge the Adminstrative Law Judge’s (ALJ’s) credibility findings. Following
careful review of the parties’ submissions and the record before us, we conclude that
the ALJ did not err in making her credibility findings and that the ALJ’s
determination is supported by substantial evidence on the record as a whole.
Accordingly, we affirm the district court’s judgment. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-